09/09/2020


             Tilt SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 20-0393



                                       DA 20-0393
                                                                         FILE
ANGELA E. HELVEY,                                                       SEP 0 9 2020
                                                                     Bowen Greenwood
            Plaintiff and Appellant,                               Clerk of Suprerne Court
                                                                      State of Montana


      v.                                                         ORDER

POPLAR PUBLIC SCHOOLS,

            Defendant and Appellee.



      Upon consideration of Appellant's motion for a 10-day extension of time, and
good cause appearing,
      IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including September 18, 2020, within which to file her corrected opening brief.
      No further extensions will be granted.
      DATED this 941tay of September, 2020.
                                               For the Court,




                                                             Chief Justice